Citation Nr: 0936946	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-16 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a variously 
diagnosed skin disability, to include melanoma, actinic 
keratoses, squamous cell carcinomas, and basal cell 
carcinomas, claimed as secondary to sun and herbicide 
exposure.

2. Entitlement to service connection for a nasal disorder 
with status post removal of a precancerous polyp.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to July 1969.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2006 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2009, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  

As an initial matter, the Board notes that in June 2006, the 
Veteran filed a claim of service connection for melanoma.  
However, private treatment records submitted in association 
with this claim show diagnoses and treatment of actinic 
keratoses, squamous cell carcinomas, and basal cell 
carcinomas.  In an August 2006 statement, the Veteran 
referred to his "skin cancers."  The requirement to 
identify the benefit sought means that a claimant must 
describe the nature of the disability for which he is seeking 
benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 
(2007).  A claimant may satisfy this requirement by referring 
to a body part or system that is disabled or by describing 
symptoms of the disability.  See Brokowski v. Shinseki, 07-
0349, 2009 WL 1586901, (Vet. App. June 8, 2009); see also 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that, 
when determining the scope of a claim, the Board must 
consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that [VA] obtains in support of that 
claim").  Accordingly, the Board has applied a liberal 
interpretation and recharacterized the Veteran's claim in 
this matter as service connection for a variously diagnosed 
skin disability, to include melanoma, actinic keratoses, 
squamous cell carcinomas, and basal cell carcinomas, claimed 
as secondary to sun and herbicide exposure.

The issue of entitlement to service connection for a 
variously diagnosed skin disability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action on his part is 
required.


FINDING OF FACT

A nasal disorder, to include precancerous polyps, was not 
manifested in service, and the preponderance of the evidence 
is against a finding that the Veteran's current nasal 
disorder with status post removal of a precancerous polyp is 
related to his service or to any event therein.


CONCLUSION OF LAW

Service connection for a nasal disorder with removal of a 
precancerous polyp is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A July 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
also informed him of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO did not arrange for a VA 
examination because one was not warranted.  Absent any 
competent (medical) evidence suggesting that the Veteran's 
nasal disorder may be associated with his service, a medical 
nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis of a nasal disorder, to include of a 
precancerous polyp in the nasal passages.  On June 1969 
service separation examination, the Veteran's head, face, 
neck, scalp, and sinuses were normal on clinical evaluation.  

Private treatment records from Dr. W.M.S. show that in June 
2002, the Veteran was referred to an otolaryngologist for 
evaluation of chronic nasal congestion symptoms; nasal 
obstruction symptoms secondary to a septal deviation and 
moderate inferior turbinate enlargement was diagnosed.  In 
July 2002, he was reevaluated, and chronic sinusitis was 
diagnosed.  It was recommended that he consider having a 
septoplasty/inferior turbinate reduction and functional 
endoscopic sinus surgery.  In March 2006, he was referred to 
Dr. O.W.R., an otolaryngologist for evaluation and treatment 
of chronic rhinitis.

March 2006 to July 2006 private treatment records from Dr. 
O.W.R. show that in March 2006, allergic rhinitis, deviated 
septum, and possibly chronic sinusitis were diagnosed.  An 
April 2006 CT scan of the Veteran's sinus showed clear sinus 
areas with mild rightward septal deviation; it was 
recommended that he have septoplasty and turbinate reduction.  
In May 2006, the Veteran underwent a septoplasty, with 
submucous resection of the inferior turbinate and right 
ethmoidectomy.  The postoperative diagnoses were chronic 
sinusitis, deviated septum, and hypertrophy of inferior 
turbinates.  Pathology showed an inverting papilloma in the 
right ethmoid sinus.  In July 2006, the Veteran was seen 
following endoscopic sinus surgery with papilloma removal; 
endoscopy found no evidence of recurring papilloma.  

In a December 2006 letter, Dr. O.W.R. stated, "[The Veteran] 
had chronic sinusitis and had surgery [in May 2006].  A large 
mass was removed from his right nasal cavity.  Pathologically 
it was a sinonasal papilloma with extricated and inverted 
features.  This is an inverting papilloma which is possibly a 
pre-malignant lesion so he is being followed on a regular 
basis."  Dr. O.W.R. did not provide a nexus opinion, 
relating the Veteran's nasal disorder to his service.

In the Veteran's May 2007 VA Form 9, substantive appeal, he 
stated that he did not have a family history of precancerous 
tumors, such as the one removed from his nasal canal.  
Therefore, he believed this condition to be related to his 
service.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

It is not in dispute that the Veteran has/has had a nasal 
disorder, postservice treatment records show that diagnoses 
of chronic sinusitis, allergic rhinitis, deviated septum, and 
hypertrophy of inferior turbinates.  They also show that in 
May 2006, he underwent removal of a possibly pre-malignant 
polyp from his right nasal cavity.  His STRs are, however, 
silent for these conditions.  Therefore, service connection 
for a nasal disorder on the basis that such became manifest 
in service and persisted is not warranted.  

Notably, the Veteran does not allege that he suffered from a 
nasal disorder in service; rather, he argues that as he does 
not have a family history of precancerous tumors, any such 
must be related to his service.  There is no competent 
(medical) evidence in the record that supports this asserted 
theory of entitlement to the benefit sought.  Postservice 
private treatment records show that the Veteran first sought 
treatment for a nasal disorder in June 2002, almost 33 years 
after his separation from service.  Such a lengthy time 
interval between service and the earliest postservice 
clinical documentation of the disability is, of itself, a 
factor for consideration against a finding that a current 
nasal disability is related to service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a claim alleging 
that a disability was aggravated by service).  Furthermore, 
postservice private treatment records, including the December 
2006 letter from Dr. O.W.R., are silent for any opinions 
relating the Veteran's current nasal disorder with removal of 
a precancerous polyp to his service.  

The Veteran's own statements relating his current nasal 
disorder to his service are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding 
medical causation; this question is medical in nature and is 
not capable of resolution by lay observation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  He has not 
provided any medical opinion, or cited to any medical 
authority for his suggestion that without a family history of 
possibly pre-cancerous polyps, it would follow that such are 
related to [remote] service.  

In the absence of any competent (medical) evidence showing, 
or even suggesting, there is/might be a nexus between the 
Veteran's current nasal disorder with status post removal of 
a possibly precancerous polyp and his service, the 
preponderance of evidence is against this claim.  
Accordingly, service connection for a nasal disorder with 
status post removal of a precancerous polyp must be denied.


ORDER

Service connection for a nasal disorder with status post 
removal of a precancerous polyp is denied.




REMAND

The Veteran's DD 214 reflects that he served in Vietnam for 
nine months; hence, he is presumed to have been exposed to an 
herbicide agent therein.  38 C.F.R. § 3.307(a)(6)(iii).  His 
STRs show that from August 1968 to February 1969, he was 
treated for blisters, rashes, pustules, and lesions on the 
right hand.  In August 1968, resolving pyoderma was 
diagnosed.  In November 1968, it was noted that he had "just 
returned from Vietnam"  In February 1969, it was noted that 
he was complaining of a "rash which was received while in 
Vietnam"; eczema was diagnosed.  The Veteran's June 1969 
service separation examination report is silent for any 
complaints, findings, treatment, or diagnoses relating to a 
skin disability; on clinical evaluation, his skin and 
lymphatics were normal. 

In an August 2006 statement, the Veteran related that while 
he was serving in Vietnam from November 1967 to February 
1968, he was over-exposed to the sun, suffered from sunburns, 
and was treated for blisters.  Noting that his postservice 
occupations did not involve sun exposure, he alleged that his 
current skin disability could be related to sun exposure in 
service.  Since then, he has also alleged that his skin 
disability may be related to herbicide exposure in Vietnam.

In support of these claims, the Veteran has submitted the 
following statements from his healthcare providers: In a 
February 2007 letter, D.S.H., D.O., noted that he had been 
treating the Veteran since August 2005 and, since that time, 
"removed numerous precancerous actinic keratoses and 
squamous cell carcinomas from [the Veteran's] face, neck, 
trunk, and upper extremities."  He then opined, "It is our 
feeling, that these precancerous actinic keratoses and 
squamous cell carcinomas are primarily due to long-term, 
chronic, ultraviolet sun exposure.  These lesions however, 
can also form in an accelerated rate due to past history to 
multiple different various chemical carcinogens."  

In a June 2008 letter, B.M., FNP, stated that since August 
2005, the Veteran "has had multiple precancerous actinic 
keratoses, squamous cell carcinomas and also a basal cell 
carcinoma.  It is believed that the previous skin cancers and 
actinic keratoses are primarily due to long term ultraviolet 
sun exposure, however these can also form in an accelerated 
rate due to past history of chemical carcinogen exposure."  
B.M., FNP, submitted a similar statement again in April 2009.

The Veteran has not been afforded a VA examination for a 
variously diagnosed skin disability.  Under 38 C.F.R. 
§ 3.159(c)(4), an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation is enough to satisfy the "low threshold" 
requirement that a disability "may be associated" with 
service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As the record contains medical evidence of a current 
variously diagnosed skin disability, STRs showing treatment 
for a right hand skin condition in service, allegations that 
the Veteran was over-exposed to the sun while serving in 
Vietnam, and opinions from medical professionals that his 
current variously diagnosed skin disability is related to 
either a history of long-term, chronic, ultraviolet sun 
exposure or exposure to chemical carcinogens, an examination 
to secure a medical advisory opinion is necessary.  

The Board notes that the following diseases may be 
presumptively service-connected if a veteran is shown to have 
been exposed to an herbicide agent in service: chloracne or 
other acneiform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e). 

The Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for basal cell carcinoma of the skin.  See 68 
Fed. Reg. 27630-27641 (May 20, 2003).  

However, the United States Court of Appeals for the Federal 
Circuit has also determined that a claimant is not precluded 
from establishing service connection for disability due to 
Agent Orange exposure with proof of direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
Veteran to be examined by a dermatologist 
to determine the nature and likely 
etiology of his variously diagnosed skin 
disability.  The examiner should obtain a 
complete, pertinent history from the 
Veteran, review his claims file (to 
include a copy of this remand), and 
provide opinions responding to the 
following: 

(a) Please identify (be medical diagnosis) 
each of the Veteran's current skin 
disability(ies).

(b) As to each and every currently 
diagnosed skin disability, please opine 
whether such is at least as likely as not 
(50 percent or better probability) related 
to the Veteran's service, to include as 
related to his treatment for a skin 
condition, exposure to sun, and/or 
exposure to herbicide agents therein.

The examiner must explain the rationale 
for all opinions given and comment on the 
opinions already of record.

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


